ORDER ON REMAND ON REHEARING GRANTED
11 Considering the application for rehearing filed on behalf of the plaintiff-appellee, Shadley Meier,
This Court grants rehearing for the limited purpose of amending its previous decree to Order that the case be remanded to the trial court to determine whether the plaintiff-appellee is entitled to more than seventy-five weeks of supplemental earnings benefits, and, if so, how many more weeks.
In all other respects, including the finding that the plaintiff-appellee is entitled to supplemental earnings benefits at a rate of $454.00 per week, the previous judgment *948of this Court rendered in March 12, 2009, is hereby affirmed.
/s/ Joan Bernard Armstrong
Chief Judge Joan Bernard Armstrong
/s/ Patricia Rivet Murray
Judge Patricia Rivet Murray
/s/ Paul A. Bonin
Judge Paul A. Bonin